DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6, 10 and 18-22 are rejected.
	Claims 7-9, 11-17 and 23-25 are withdrawn.


Election/Restrictions
Applicant's election with traverse of Species C, as shown in Fig. 4 in the reply filed on February 3, 2022, is acknowledged.  The traversal is on the ground(s) that Species B and C include the same technical feature of a containment cover with dual flow passage.  This is found persuasive because it appears that the only difference between Species C, as shown in Fig. 4, and Species B, as shown in Fig. 3A, is that the containment cover 402 of Species B is aligned with the outlet 108 (see page 10, lines 1-3 of applicant’s specification), but the structure of both Species is the same.  Accordingly, both Species B and C will be examined.  Applicant indicated that claims 1-6, 10 and 18-22 encompass the elected Species.  Accordingly, claims 7-9, 11-17 and 23-25 are withdrawn from further consideration because they are drawn to non-elected species.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second housing opening face" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second housing opening face" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 10, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. (US 2015/0202556) [hereinafter Hawkins].
	With respect to claim 1, Hawkins discloses a filter assembly 10, as shown in Fig. 1, having: a housing 14 comprising a fluid flow port 24 (first housing opening) and a fluid flow port 22 (second housing opening), as shown in Fig. 1; and a combined endplate/housing lid 42 (containment cover) removably coupled to the housing 14 (see paragraph 0031), the containment cover 42 defining an end 52 (cover opening) that is in fluid communication with the housing 14, a cover surface, and a flow passage 50, as shown in Fig. 1, the cover surface substantially continuous around a circumference of the containment cover 42 and comprising a recessed area 56 (open portion) in fluid communication with the second housing opening 22, as shown in Fig. 2, and the flow passage 50 formed by a first passage surface and a second passage surface, as shown in the figure below, the flow passage 50 comprising a first end in fluid communication with the cover opening 52, as shown in the figure below, and a second end 54 in fluid communication with the second housing opening 22 through the open portion 56 of the cover surface, as shown in Fig. 1, the flow passage 50 extending radially outward from the cover opening 52, as shown in Fig. 1.


    PNG
    media_image1.png
    203
    593
    media_image1.png
    Greyscale
        

	With respect to claims 2 and 21, Hawkins discloses wherein the cover surface comprises a first cover surface, and wherein the containment cover 42 defines a perimeter edge 44 (annular passage), the annular passage 44 substantially continuous around a circumference of the containment cover 42 and formed by the first cover surface and a second cover surface, the second cover surface spaced inward from the first cover surface, as shown in the figure above, wherein the flow passage 50 is in fluid communication with the second housing opening 22 by passing through the annular passage 44, as shown in Figs. 1-2.

	With respect to claims 3 and 22, Hawkins discloses wherein the flow passage comprises a first flow passage 150, as shown in Fig. 4, the containment cover 142 further comprising: a second flow passage 150 formed by a third passage surface and a fourth passage surface, as shown in the figure below, the second flow passage 150 extending radially outward from the cover opening 152 in a direction opposite from the first flow passage 150, as shown in Fig. 4, the second flow passage 150 comprising a 

   
    PNG
    media_image2.png
    319
    1099
    media_image2.png
    Greyscale
   

	With respect to claim 4, Hawkins discloses wherein the first passage surface is substantially parallel to the second passage surface, as shown in the figure above, and the third passage surface is substantially parallel to the fourth passage surface, as shown in the figure above, and wherein the first flow passage 150 and the second flow passage 150 extend in a direction that is substantially parallel to a second housing opening face, as shown in Fig. 4.

	With respect to claim 5, Hawkins discloses wherein the first passage surface is substantially parallel to the second passage surface and the third passage surface is substantially parallel to the fourth passage surface, as shown in the figure above, and 

	With respect to claim 6, Hawkins discloses wherein the first passage surface and second passage surface are adjacent to edges of the open portion 56, as shown in Figs. 1-2.

	With respect to claim 10, Hawkins discloses wherein the second cover surface is formed by an inner surface on the housing 14 when the containment cover 42 is installed with the housing 14, as shown in the figure above.

	With respect to claim 18, Hawkins discloses a filter assembly 10, as shown in Fig. 1, having: a housing 14 comprising a first housing opening 24 and a second housing opening 22, as shown in Fig. 1; a fluid filter element 12 removably installed within the housing 14, the fluid filter element 12 comprising filtration media 32 comprising a filtered fluid side, an unfiltered fluid side, and a center compartment 38, as shown in Fig. 1; and a containment cover 42 removably coupled to the housing 14, the containment cover 42 defining a cover opening 52 in fluid communication with the center compartment 38 of the filtration media 32, as shown in Fig. 1, a cover surface, and a flow passage 50, as shown in Fig. 1, the cover surface substantially continuous around a circumference of the containment cover 42 and comprising an open portion 56 in fluid communication with the second housing opening 22 of the housing 14, as shown 

	With respect to claim 20, Hawkins discloses wherein the flow passage 50 extends perpendicular to a longitudinal axis of the filtration media 32, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2015/0202556).
	With respect to claim 19, Hawkins lacks wherein the containment cover is integrally formed on the fluid filter element.  However, this would have been obvious to (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778